The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, in the heading immediately preceding paragraph [0005], it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 5, in the heading immediately preceding paragraph [0022], it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. In replacement paragraph [0022], second line therein, it is noted that the recitation of “its low loss and low crosstalk properties” should be rewritten as --low loss and low crosstalk properties thereof-- for an appropriate characterization. In replacement paragraph [0024], 8th & 9th lines therein, note that reference labels (281, 291) should reference --FIGS. 1A-1C-- and note that reference label “200” should reference --FIG. 1A--, respectively for consistency with the labeling in those drawings. Page 8, in paragraph [0030], third line therein, note that the reference to “Figure 1” does not appear consistent with Figures 1A, 1B and 1C, as set forth in the drawing and thus appropriate clarification is needed. Page 9, in paragraph [0033], 4th line therein, note that the respective recitation of “disk drive (170)” is still vague in meaning, especially since such a designation does not appear consistent with the designation of “Data Storage 170” in Figure 2, and thus appropriate clarification is needed. Page 9, in paragraph [0035], first line therein, note that --(Comm’)-- should be inserted after “communications” for an appropriate characterization. In replacement paragraph [0040], second line therein, note that the physical parameter “LNg” does not appear consistent with the labeling “L1” as labeled in FIG. 4 and thus appropriate clarification is needed. In replacement paragraph [0041], 5th line therein, note that “1 mil to 19 mil” should be rewritten as --1 mil to 3 mil to 5  mil to 7 mil to 9 mil to 11 mil to 13 mil to 15 mil to 17 mil to 19 mil-- for an appropriate characterization consistent with the labeling in Figure 7; last line therein, note that the reference to “in section II” is still vague in meaning, especially since it is unclear what characterizes “section II” and thus appropriate clarification is needed. Page 13, in paragraph [0044], third & 7th lines therein; in paragraph [0045], first line therein; page 14, in paragraph [0046], first & third lines therein; page 14, in [0047], first line therein; page 14, in paragraph [0048], first & second lines therein: note that --at step-- should be inserted prior to “(810)” (i.e. paragraphs [0044] & [0045]), inserted prior to “(820)” (i.e. paragraph [0046]), inserted prior to “(830)” (i.e. paragraph [0047]) and inserted prior to “(840)” (i.e. paragraph [0048]), respectively at these instances for an appropriate characterization. Page 13, in paragraphs [0044] & [0045], last six lines in each paragraph, it is noted that at these instances, reference should be made to --Figure 1A--, especially since the labels at these instances are depicted in that drawing. Page 13, in paragraph [0044], 12th line therein; page 14, in paragraph [0046], 6th, 7th & 9th lines therein; page 14, in paragraphs [0047] & [0048], third line in each paragraph: note that the respective reference labels (291, 281) are vague in meaning at these instances, especially since Figure 8 does not actually depict such reference labels and thus appropriate clarification is needed. Page 14, in paragraphs [0046], [0047] & [0048], last few lines in each paragraph, note that at these instances, reference should be made to --Figure 1B--, especially since the labels at these instances are depicted in that drawing. Page 16, in paragraph [0054], 5th line therein, note that it is unclear whether the term “Smalltalk” would be a registered trademark, thereby requiring the trademarked term to be capitalized and accompanied by the associated generic terminology.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawing need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 1B (204, 206); FIG. 1C, “287”; FIG. 2 (Memory Bus 166).  Appropriate correction is required.
The use of the following trademarks: UNIX, Linux, Microsoft XP, AIX, i5/O2 (all in paragraph [0032]) have been respectively noted in this application.  They should be capitalized wherever they appear and be accompanied by the corresponding generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6; 8-14; 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 6, 13, 20, lines 1 & 2 in each claim, note that it is unclear what orientations respectively define the “width” and “length” of the “aperture”, at these instances and thus appropriate clarification is needed.
In claim 8, lines 4, 5, note that it is unclear how the “first SIW” and the “second SIW”, recited herein relates to the earlier recitation (i.e. line 1) of “substrate integrated waveguides” (i.e. the (first/second) SIW” are a part of the “substrate integrated waveguides”, the (first/second) SIW is separate and distinct from the substrate integrated waveguides, etc.) and thus appropriate clarification is needed.
The following claims have been found objectionable for the following reasons:
In claims 4, 11, 18, 4th line in each claim, note that “cross the waveguide” should be rewritten as --crossing the second SIW--, respectively at these instances for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7; 8-11, 13, 14; 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takenoshita et al (‘562), of record. 
Takenoshita et al (i.e. FIG. 2) discloses an apparatus (i.e. a multi-layer printed circuit board), comprising: a first substrate integrated waveguide (e.g. collectively defined by an upper dielectric substrate (1U) having a pair of opposed conductor layers (2U, 3U) disposed thereon and electrically connected by two rows of through conductors (4U), as evident from FIG. 2); a second substrate integrated waveguide (e.g. collectively defined by a lower dielectric substrate (1L) having a pair of opposed conductor layers (2L, 3L) disposed thereon and electrically connected by two rows of through conductors (4L), as evident from FIG. 2); a first ground plane (i.e. collectively defined by conductor layers (2L, 3U) as evident from FIG. 2); and a vertical transition defined by an aperture (i.e. coupling window 7) disposed in the first ground plane (2L, 3U) at a region where the first and second substrate integrated waveguides overlap by being stacked one on top of the other, thereby forming first and second terminal portions at the overlap. Regarding claims 2, 9, 16, note that the conductor layers (2U, 3L) can be characterized as second and third ground planes, respectively and note that a first end wall (i.e. end through conductors (8U) in FIG. 2) is disposed at a first terminal portion of the first substrate integrated waveguide & that a second end wall (i.e. end through conductors (8L) in FIG, 2) is disposed at a second terminal portion of the second substrate integrated waveguide. Regarding claims 3, 10, 17, note that, as evident from FIG. 2, the aperture (7) disposed where the first & second substrate integrated waveguides overlap is bounded, in part, by the end through conductors (8U, 8L). Regarding claims 4, 11, 18, as evident from FIG. 2, each set of end through conductors (8U, 8L) cross the respective ones of the first and second substrate integrated waveguides and are longitudinally spaces apart from each other, such that the aperture (7) can be viewed as being “after” a set of through conductors (8U, 8L) while being “before” the other set of through conductors (8U, 8L), as far as such terminology can be understood. Regarding claims 6, 13, 20, note that as evident from related FIG. 4A, the width of the aperture (7) spans the entire width of each one of the first and second substrate integrated waveguides, and note that at column 13, lines 53-56, note that the size (e.g. length, width) of the aperture (7) can be determined based on a variety of characteristics (e.g. such as frequency, coupling amount, etc.). Regarding claims 7, 14, note that since electromagnetic waves can propagate from any one of the substrate integrate waveguides to the other of the substrate integrated waveguides through the aperture (7), such an arrangement can be properly characterized as a signal bus channel, as recognized by one of ordinary skill in the art.
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Regarding the rejection based on the prior art to Takenoshita et al, applicants’ contend that Takenoshita et al does not disclose every element and limitation of independent claims 1, 8 & 15. In particular, applicants’ contend that Takenoshita et al does not disclose a “substrate integrated waveguide”, as required by the claims. Rather, applicants’ contend that Takenoshita et al in Fig. 2 therein discloses a “dielectric waveguide” and not a substrate integrated waveguide.
In response, contrary to applicants’ contentions, Takenoshita et al does indeed teach a substrate integrated waveguide. While Takenoshita et al does use the terminology “dielectric waveguide” to describe their waveguide structure, use of such terminology appears to be a situation of Takenoshita et al being their own lexicographer. When Takenoshita et al is viewed for what they teach or disclose, the conclusion reached is that a substrate integrated waveguide is what is taught therein. Bear in mind that a substrate integrated waveguide in its simplest form is a dielectric layer that is sandwiched by conductive layers on opposite surfaces of the dielectric layer and where the conductive layers are electrically connected to each other by a conductive feature (typically conductive vias) extending through the dielectric layer. Such a configuration is exactly what is disclosed in Takenoshita et al. For example, in Takenoshita et al, an upper dielectric substrate (1U) has a pair of opposed conductive layers (2U, 3U) formed with respect to the dielectric substrate (i.e. layer) and where two rows of through conductors (4U) extend through the dielectric substrate (1U) to electrically connect opposed conductive layers (2U, 3U). Accordingly, understood by one of ordinary skill in the art, such a configuration does indeed constitute a substrate integrated waveguide, not withstanding the use of alternative terminology by Takenoshita et al to describe the waveguide structure. Moreover, Takenoshita et al further discloses a lower substrate integrated waveguide stacked with the upper dielectric waveguide and electromagnetically coupled by an aperture. Therefore, applicants’ contentions are found unpersuasive and the rejection based on Takenoshita et al has been sustained.
Regarding, the objections to the specification and drawings, as well as the rejections based on indefiniteness, applicants’ response has addressed a majority of these issue. However, several objections and rejections based on indefiniteness remain outstanding, as set forth above in the Office action. Accordingly, it is noted that applicants’ need to address these issues in their next response.
Claims 5; 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee